 



Exhibit 10.1
 
 
 
AMERICAN INTERNATIONAL GROUP, INC.
2007 STOCK INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



AMERICAN INTERNATIONAL GROUP, INC.
2007 Stock Incentive Plan
Table of Contents

         
ARTICLE I—GENERAL
       
1.1 Purpose
    3  
1.2 Definitions of Certain Terms
    3  
1.3 Administration
    5  
1.4 Persons Eligible for Awards
    6  
1.5 Types of Awards Under Plan
    6  
1.6 Shares of Common Stock Available for Awards
    6  
ARTICLE II—AWARDS UNDER THE PLAN
       
2.1 Agreements Evidencing Awards
    7  
2.2 No Rights as a Shareholder
    8  
2.3 Stock Options
    8  
2.4 Stock Appreciation Rights
    9  
2.5 Restricted Shares
    10  
2.6 Restricted Stock Units
    10  
2.7 Dividend Equivalent Rights
    11  
2.8 Other Stock-Based Awards
    11  
2.9 Certain Restrictions
    11  
ARTICLE III—MISCELLANEOUS
       
3.1 Amendment of the Plan
    11  
3.2 Tax Withholding
    12  
3.3 Required Consents and Legends
    12  
3.4 Right of Offset
    13  
3.5 Nonassignability; No Hedging
    13  
3.6 Successor Entity
    13  
3.7 Right of Discharge Reserved
    13  
3.8 Nature of Payments
    13  
3.9 Non-Uniform Determinations
    14  
3.10 Other Payments or Awards
    14  
3.11 Plan Headings
    14  
3.12 Termination of Plan
    14  
3.13 Section 409A Payment Delay
    15  
3.14 Governing Law
    15  
3.15 Severability; Entire Agreement
    15  
3.16 Waiver of Claims
    15  
3.17 No Third Party Beneficiaries
    15  
3.18 Successors and Assigns of AIG
    16  
3.19 Date of Adoption and Approval of Shareholders
    16  

-2-



--------------------------------------------------------------------------------



 



AMERICAN INTERNATIONAL GROUP, INC.
2007 Stock Incentive Plan
ARTICLE I—GENERAL
1.1 Purpose
     The purpose of the American International Group, Inc. 2007 Stock Incentive
Plan is to attract, retain and motivate officers, directors and key employees of
American International Group, Inc. and its consolidated subsidiaries, to
compensate them for their contributions to the long-term growth and profits of
the Company and to encourage them to acquire a proprietary interest in the
success of the Company.
     This 2007 Stock Incentive Plan replaces the American International Group,
Inc. Amended and Restated 1999 Stock Option Plan (as amended to the Effective
Date, the “Stock Option Plan”), the American International Group, Inc. Amended
and Restated 2002 Stock Incentive Plan (as amended to the Effective Date, the
“SIP”) and the American International Group, Inc. Director Stock Plan (as
amended to the Effective Date, the “Director Plan”) for Awards granted on or
after the Effective Date. Awards may not be granted under any of the Stock
Option Plan, the SIP or the Director Plan beginning on the Effective Date, but
this 2007 Stock Incentive Plan will not affect the terms or conditions of any
stock option, restricted stock unit or other award made under the Stock Option
Plan, the SIP or the Director Plan before the Effective Date.
1.2 Definitions of Certain Terms
     For purposes of this 2007 Stock Incentive Plan, the following terms have
the meanings set forth below:
     “AIG” means American International Group, Inc. or a successor entity
contemplated by Section 3.6.
     “Assurance Agreement” means the Assurance Agreement, by AIG in favor of
eligible employees dated as of June 27, 2005, relating to certain obligations of
Starr International Company, Inc. (as such agreement may be amended,
supplemented, extended, modified or replaced from time to time).
     “Award” means an award made pursuant to the Plan.
     “Award Agreement” means the written document by which each Award is
evidenced, and which may, but need not be (as determined by the Committee)
executed or acknowledged by a Grantee as a condition to receiving an Award or
the benefits under an Award, and which sets forth the terms and provisions
applicable to Awards granted under the Plan to such Grantee.
     “Board” means the Board of Directors of AIG.
     “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

-3-



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
     “Committee” has the meaning set forth in Section 1.3.1.
     “Common Stock” means the common stock of AIG, par value $2.50 per share,
and any other securities or property issued in exchange therefor or in lieu
thereof pursuant to Section 1.6.4.
     “Company” means AIG and its consolidated subsidiaries.
     “Consent” has the meaning set forth in Section 3.3.2.
     “Covered Person” has the meaning set forth in Section 1.3.3.
     “Director” means a member of the Board or a member of the board of
directors of a consolidated subsidiary of AIG.
     “Effective Date” means May 16, 2007.
     “Employee” means a regular, active employee of the Company.
     “Employment” means a Grantee’s performance of services for the Company, as
an Employee, as determined by the Committee. The terms “employ” and “employed”
will have their correlative meanings.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
     “Fair Market Value” means, with respect to a share of Common Stock on any
day, the fair market value as determined in accordance with a valuation
methodology approved by the Committee, unless determined as otherwise specified
herein.
     “Grantee” means an Employee or Director who receives an Award.
     “Incentive Stock Option” means an option to purchase shares of Common Stock
that is intended to be designated as an “incentive stock option” within the
meaning of Sections 421 and 422 of the Code, as now constituted or subsequently
amended, or pursuant to a successor of the Code, and which is designated as an
Incentive Stock Option in the applicable Award Agreement.
     “Non-Employee Director” means a Director who is a “non-employee director”
within the meaning of Rule 16b-3(b)(3) under the Exchange Act or any successor
thereto.
     “Officer” means an Employee who is an “officer” within the meaning of
Rule 16a-1(f) under the Exchange Act.
     “Plan” means this American International Group, Inc. 2007 Stock Incentive
Plan, as amended from time to time.
     “Plan Action” will have the meaning set forth in Section 3.3.1.

-4-



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.3 Administration
     1.3.1 The Compensation and Management Resources Committee of the Board (as
constituted from time to time, and including any successor committee, the
“Committee”) will administer the Plan. The members of the Committee will be
drawn solely from such members of the Board who are not and have not been
Officers of the Company. The Committee is authorized, subject to the provisions
of the Plan, to establish such rules and regulations as it deems necessary for
the proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Award granted thereunder as it deems necessary or advisable. All determinations
and interpretations made by the Committee will be final, binding and conclusive
on all Grantees and on their legal representatives and beneficiaries. The
Committee will have the authority, in its absolute discretion, to determine the
persons who will receive Awards, the time when Awards will be granted, the terms
of such Awards and the number of shares of Common Stock, if any, which will be
subject to such Awards. Unless otherwise provided in an Award Agreement, the
Committee reserves the authority, in its absolute discretion (although it does
not expect to exercise such authority other than in unusual or non-recurring
circumstances), to (a) amend any outstanding Award Agreement in any respect,
whether or not the rights of the Grantee of such Award are adversely affected
(but subject to Sections 2.3.6, 2.4.5 and 2.9), including, without limitation,
to accelerate the time or times at which the Award becomes vested, unrestricted
or may be exercised, to waive or amend any restrictions or conditions set forth
in such Award Agreement, or to impose new restrictions and conditions, or to
reflect a change in the Grantee’s circumstances and (b) determine whether, to
what extent and under what circumstances and method or methods (i) Awards may be
(A) settled in shares of Common Stock, other securities, other Awards or other
property or (B) canceled, forfeited or suspended, (ii) shares of Common Stock,
other securities, other Awards or other property, and other amounts payable with
respect to an Award may be deferred either automatically or at the election of
the Grantee thereof or of the Committee and (iii) Awards may be settled by the
Company or any of its designees. Notwithstanding anything to the contrary
contained herein, the Board may, in its sole discretion, at any time and from
time to time, grant Awards (including grants to Directors) or administer the
Plan, in which case the Board will have all of the authority and responsibility
granted to the Committee herein. If so determined by the Committee, any Award
made to an Officer or member of the Board will be made by the full Board or a
committee or subcommittee of the Board composed of at least two Non-Employee
Directors of AIG.
     1.3.2 Actions of the Committee may be taken by the vote of a majority of
its members. To the extent not inconsistent with applicable law and the rules
and regulations of the New York Stock Exchange, (a) the Committee may delegate
any of its powers under the Plan to a subcommittee of the Committee or to one of
its members, (b) the Committee may allocate among its members any of its
administrative responsibilities and (c) notwithstanding anything to the contrary
contained herein, the Committee may delegate the determination of Awards to
Employees who are not Officers to one or more officers of AIG designated by the
Committee from time to time.

-5-



--------------------------------------------------------------------------------



 



     1.3.3 No Director or Employee (each such person, a “Covered Person”) will
have any liability to any person (including any Grantee) for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award. Each Covered Person will be indemnified and held harmless by
AIG against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under the Plan or any Award Agreement
and against and from any and all amounts paid by such Covered Person, with AIG’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person, provided that AIG will have the right, at its own expense, to assume and
defend any such action, suit or proceeding and, once AIG gives notice of its
intent to assume the defense, AIG will have sole control over such defense with
counsel of AIG’s choice. The foregoing right of indemnification will not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under AIG’s Restated Certificate of
Incorporation or By-laws, as a matter of law, or otherwise, or any other power
that AIG may have to indemnify such persons or hold them harmless.
1.4 Persons Eligible for Awards
     Awards under the Plan may be made to Employees and Directors.
1.5 Types of Awards Under Plan
     Awards may be made under the Plan in the form of any of the following, in
each case in respect of Common Stock: (a) stock options, (b) stock appreciation
rights, (c) restricted shares, (d) restricted stock units, (e) dividend
equivalent rights and (f) other equity-based or equity-related Awards that the
Committee determines to be consistent with the purposes of the Plan and the
interests of the Company.
1.6 Shares of Common Stock Available for Awards
     1.6.1 Common Stock Subject to the Plan. Subject to the other provisions of
this Section 1.6, the total number of shares of Common Stock that may be granted
under the Plan is 180,000,000. Such shares of Common Stock may, in the
discretion of the Committee, be either authorized but unissued shares or shares
previously issued and reacquired by AIG.
     1.6.2 Share Counting. The number of shares of Common Stock granted under
the Plan per year will be determined as follows: (a) each stock option, stock
appreciate right and similar Award will count as 1 share of Common Stock and
(b) each restricted share, restricted stock unit and similar Award will count as
2.9 shares of Common Stock. Shares of Common Stock issued in connection with
awards that are

-6-



--------------------------------------------------------------------------------



 



assumed, converted or substituted as a result of the Company’s acquisition of
another company (including by way of merger, combination or similar transaction)
will not count against the number of shares that may be issued under the Plan.
     1.6.3 Replacement of Shares. If any Award is forfeited, expires, terminates
or otherwise lapses, in whole or in part, without the delivery of Common Stock,
then the shares of Common Stock covered by such forfeited, expired, terminated
or lapsed award (counted in accordance with Section 1.6.2) will again be
available for grant under the Plan. In addition, the following will be added to
the number of shares available for grant under the Plan: (1) the number of
shares of Common Stock underlying awards granted and outstanding under the Stock
Option Plan before the Effective Date that are forfeited, expire, terminate or
otherwise lapse on or after the Effective Date, in whole or in part, without the
delivery of Common Stock and (2) the number of shares of Common Stock underlying
awards granted and outstanding under the SIP before the Effective Date that are
forfeited, expire, terminate or otherwise lapse on or after the Effective Date,
in whole or in part, without the delivery of Common Stock (in each case, counted
in accordance with Section 1.6.2). For the avoidance of doubt, the following
shall not again become available for issuance under the Plan: (A) any shares of
Common Stock withheld in respect of taxes, (B) any shares tendered or withheld
to pay the exercise price of stock options, (C) any shares repurchased by the
Company from the optionee with the proceeds from the exercise of stock options
and (D) any shares subject to stock appreciation rights but not issued on
exercise as a result of the operation of Section 2.4.4.
     1.6.4 Adjustments. The Committee will adjust the number of shares of Common
Stock authorized pursuant to Section 1.6.1 and adjust equitably the terms of any
outstanding Awards (including, without limitation, the number of shares of
Common Stock covered by each outstanding Award, the type of property to which
the Award is subject and the exercise or strike price of any Award), in such
manner as it deems appropriate (including, without limitation, by payment of
cash) to preserve the benefits or potential benefits intended to be made
available to grantees of Awards, for any increase or decrease in the number of
issued shares of Common Stock resulting from a recapitalization, stock split,
stock dividend, combination or exchange of shares of Common Stock, merger,
consolidation, rights offering, separation, reorganization or liquidation, or
any other change in the corporate structure or shares of AIG. After any
adjustment made pursuant to this Section 1.6.4, the number of shares of Common
Stock subject to each outstanding Award will be rounded down to the nearest
whole number.
ARTICLE II—AWARDS UNDER THE PLAN
2.1 Agreements Evidencing Awards
     Each Award granted under the Plan will be evidenced by an Award Agreement
that will contain such provisions and conditions as the Committee deems
appropriate. Unless otherwise provided herein, the Committee may grant Awards in
tandem with or in substitution for any other Award or Awards granted under the
Plan or any award granted under any other plan of AIG. By accepting an Award
pursuant to the Plan, a Grantee thereby agrees that the Award will be subject to
all of the terms and provisions of the Plan and the applicable Award Agreement.

-7-



--------------------------------------------------------------------------------



 



2.2 No Rights as a Shareholder
     No Grantee (or other person having rights pursuant to an Award) shall have
any of the rights of a shareholder of AIG with respect to shares of Common Stock
subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.4, no adjustments will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Common Stock, other securities or other property) for which the record
date is before the date the Certificates for the shares are delivered.
2.3 Options
     2.3.1 Grant. Stock options may be granted to eligible recipients in such
number and at such times during the term of the Plan as the Committee or the
Board may determine; provided, however, that the maximum number of shares of
Common Stock as to which stock options may be granted under the Plan to any one
individual in any one year may not exceed 1,000,000 shares (as adjusted pursuant
to the provisions of Section 1.6.4).
     2.3.2 Incentive Stock Options. At the time of grant, the Committee will
determine (a) whether all or any part of a stock option granted to an eligible
employee will be an Incentive Stock Option and (b) the number of shares subject
to such Incentive Stock Option; provided, however, that (1) the aggregate fair
market value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
an eligible employee during any calendar year (under all such plans of AIG and
of any subsidiary corporation of AIG) will not exceed $100,000 and (2) no
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by the Company in connection with a transaction to which Section
424(a) of the Code applies) may be granted to a person who is not eligible to
receive an Incentive Stock Option under the Code. The form of any stock option
which is entirely or in part an Incentive Stock Option will clearly indicate
that such stock option is an Incentive Stock Option or, if applicable, the
number of shares subject to the Incentive Stock Option.
     2.3.3 Exercise Price. The exercise price per share with respect to each
stock option will be determined by the Committee but will not be less than the
Fair Market Value of the Common Stock. Unless otherwise noted in the Award
Agreement, the Fair Market Value of the Common Stock will be its closing price
on the New York Stock Exchange on the date of grant of the Award of stock
options.
     2.3.4 Term of Stock Option. In no event will any stock option be
exercisable after the expiration of 10 years from the date on which the stock
option is granted.
     2.3.5 Exercise of Stock Option and Payment for Shares. The shares of Common
Stock covered by each stock option may not be purchased for one year after the
date on which the stock option is granted (except in the case of termination of
Employment due to death, disability or retirement), but thereafter may be
purchased in such installments as will be determined in the Award Agreement at
the time the stock option is granted. Subject to any limitations in the
applicable Award Agreement, any shares not purchased on the applicable
installment date may be purchased thereafter at any time before the final
expiration of the stock option. To exercise a stock option, the Grantee must
give written notice to AIG specifying the

-8-



--------------------------------------------------------------------------------



 



number of shares to be purchased and accompanied by payment of the full purchase
price therefor in cash or by certified or official bank check or in another form
as determined by the Company, including: (a) personal check, (b) shares of
Common Stock, valued as of the exercise date, of the same class as those to be
granted by exercise of the stock option, (c) any other form of consideration
approved by the Company and permitted by applicable law and (d) any combination
of the foregoing. Any person exercising a stock option will make such
representations and agreements and furnish such information as the Committee may
in its discretion deem necessary or desirable to assure compliance by AIG, on
terms acceptable to AIG, with the provisions of the Securities Act and any other
applicable legal requirements. If a Grantee so requests, shares purchased may be
issued in the name of the Grantee and another jointly with the right of
survivorship.
     2.3.6 Repricing. Except as otherwise permitted by Section 1.6.4, reducing
the exercise price of stock options issued and outstanding under the Plan,
including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
the shareholders.
2.4 Stock Appreciation Rights
     2.4.1 Grant. Stock appreciation rights may be granted to eligible
recipients in such number and at such times during the term of the Plan as the
Committee or the Board may determine; provided, however, that the maximum number
of shares of Common Stock as to which stock appreciation rights may be granted
under the Plan to any one individual in any one year may not exceed 1,000,000
shares (as adjusted pursuant to the provisions of Section 1.6.4).
     2.4.2 Exercise Price. The exercise price per share with respect to each
stock appreciation right will be determined by the Committee but will not be
less than the Fair Market Value of the Common Stock. Unless otherwise noted in
the Award Agreement, the Fair Market Value of the Common Stock will be its
closing price on the New York Stock Exchange on the date of grant of the Award
of stock appreciation rights.
     2.4.3 Term of Stock Appreciation Right. In no event will any stock
appreciation right be exercisable after the expiration of 10 years from the date
on which the Stock Appreciation Right is granted.
     2.4.4 Exercise of Stock Appreciation Right and Delivery of Shares. Each
stock appreciation right may not be exercised for one year after the date on
which the stock appreciation right is granted (except in the case of termination
of Employment due to death, disability or retirement), but thereafter may be
exercised in such installments as may be determined in the Award Agreement at
the time the stock appreciation right is granted. Subject to any limitations in
the applicable Award Agreement, any stock appreciation rights not exercised on
the applicable installment date may be exercised thereafter at any time before
the final expiration of the stock appreciation right. To exercise a stock
appreciation right, the Grantee must give written notice to AIG specifying the
number of stock appreciation rights to be exercised. Upon exercise of stock
appreciation rights, shares of Common Stock with a Fair Market Value equal to
(a) the excess of (1) the Fair Market Value of the Common Stock on the date of
exercise over (2) the exercise price of such stock

-9-



--------------------------------------------------------------------------------



 



appreciation right multiplied by (b) the number of stock appreciation rights
exercised will be delivered to the Grantee. Any person exercising a stock
appreciation right will make such representations and agreements and furnish
such information as the Committee may in its discretion deem necessary or
desirable to assure compliance by AIG, on terms acceptable to AIG, with the
provisions of the Securities Act and any other applicable legal requirements. If
a Grantee so requests, shares purchased may be issued in the name of the Grantee
and another jointly with the right of survivorship.
     2.4.5 Repricing. Except as otherwise permitted by Section 1.6.4, reducing
the exercise price of stock appreciation rights issued and outstanding under the
Plan, including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
the shareholders.
2.5 Restricted Shares
     2.5.1 Grants. The Committee may grant or offer for sale restricted shares
in such amounts and subject to Section 2.9 and such terms and conditions as the
Committee may determine. Upon the delivery of such shares, the Grantee will have
the rights of a shareholder with respect to the restricted shares, subject to
Section 2.9 and any other restrictions and conditions as the Committee may
include in the applicable Award Agreement. In the event that a Certificate is
issued in respect of restricted shares, such Certificate may be registered in
the name of the Grantee but will be held by AIG or its designated agent until
the time the restrictions lapse.
     2.5.2 Right to Vote and Receive Dividends on Restricted Shares. Each
Grantee of an Award of restricted shares will, during the period of restriction,
be the beneficial and record owner of such restricted shares and will have full
voting rights with respect thereto. Unless the Committee determines otherwise in
an Award Agreement, during the period of restriction, all ordinary cash
dividends (as determined by the Committee in its sole discretion) paid upon any
restricted share will be retained by the Company for the account of the relevant
Grantee. Such dividends will revert back to the Company if for any reason the
restricted share upon which such dividends were paid reverts back to the
Company. Upon the expiration of the period of restriction, all such dividends
made on such restricted share and retained by the Company will be paid to the
relevant Grantee. Unless the applicable Award Agreement provides otherwise,
additional shares or other property distributed to the Grantee in respect of
restricted shares, as dividends or otherwise, will be subject to the same
restrictions applicable to such restricted shares.
2.6 Restricted Stock Units
     The Committee may grant Awards of restricted stock units in such amounts
and subject to Section 2.9 and such terms and conditions as the Committee may
determine. A Grantee of a restricted stock unit will have only the rights of a
general unsecured creditor of AIG until delivery of shares of Common Stock or
other securities or property is made as specified in the applicable Award
Agreement. On the delivery date specified in the Award Agreement, the Grantee of
each restricted stock unit not previously forfeited or terminated will receive
one share of Common

-10-



--------------------------------------------------------------------------------



 



Stock, or securities or other property equal in value to a share of Common Stock
or a combination thereof, as specified by the Committee.
2.7 Dividend Equivalent Rights
     The Committee may include in the Award Agreement with respect to any Award
a dividend equivalent right entitling the Grantee to receive amounts equal to
all or any portion of the dividends that would be paid on the shares of Common
Stock covered by such Award if such shares had been delivered pursuant to such
Award. The grantee of a dividend equivalent right will have only the rights of a
general unsecured creditor of AIG until payment of such amounts is made as
specified in the applicable Award Agreement. In the event such a provision is
included in an Award Agreement, the Committee will determine whether such
payments will be made in cash, in shares of Common Stock or in another form,
whether they will be conditioned upon the exercise of the Award to which they
relate, the time or times at which they will be made, and such other terms and
conditions as the Committee will deem appropriate.
2.8 Other Stock-Based Awards
     Subject to Section 2.9, the Committee may grant other types of equity-based
or equity-related Awards (including the grant or offer for sale of unrestricted
shares of Common Stock) in such amounts and subject to such terms and conditions
as the Committee may determine. Such Awards may entail the transfer of actual
shares of Common Stock to Award recipients and may include Awards designed to
comply with or take advantage of the applicable local laws of jurisdictions
other than the United States. Notwithstanding anything to the contrary contained
herein, a maximum of 3,000,000 shares of Common Stock (which, for purposes of
Section 1.6, would represent 8,700,000 of the available shares of Common Stock
under this Plan when counted in accordance with Section 1.6.2) may be delivered
under the Plan pursuant to this Section 2.8 without giving effect to the
restrictions set forth in Section 2.9.
2.9 Certain Restrictions
     In the case of an Award in the form of restricted shares, restricted stock
units or similar Awards, at least three years must elapse before the delivery or
payment of shares of Common Stock or other property, except in the case of
(a) termination of Employment due to death, disability or retirement, (b) an
Award that the Committee determines is performance based, in which case at least
one year must elapse or (c) an Award to a Director who is not an Employee. To
the extent shares under the Plan are delivered by AIG to perform its obligations
under the Assurance Agreement, the period referred to in the preceding sentence
will determined from the date of the underlying award by Starr International
Company, Inc.
ARTICLE III—MISCELLANEOUS
3.1 Amendment of the Plan
     3.1.1 Unless otherwise provided in an Award Agreement, the Board may from
time to time suspend, discontinue, revise or amend the Plan in any respect

-11-



--------------------------------------------------------------------------------



 



     whatsoever, including in any manner that adversely affects the rights,
duties or obligations of any Grantee of an Award.
     3.1.2 Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency.
3.2 Tax Withholding
     As a condition to the delivery of any shares of Common Stock pursuant to
any Award or the lifting or lapse of restrictions on any Award, or in connection
with any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company relating to an Award
(including, without limitation, FICA tax), (a) the Company may deduct or
withhold (or cause to be deducted or withheld) from any payment or distribution
to a Grantee whether or not pursuant to the Plan (including shares of Common
Stock otherwise deliverable) or (b) the Committee will be entitled to require
that the Grantee remit cash to the Company (through payroll deduction or
otherwise), in each case in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation.
3.3 Required Consents and Legends
     3.3.1 If the Committee at any time determines that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any securities or other property under the Plan, or the
taking of any other action thereunder (each such action a “Plan Action”), then
such Plan Action will not be taken, in whole or in part, unless and until such
Consent will have been effected or obtained to the full satisfaction of the
Committee. The Committee may direct that any Certificate evidencing shares
delivered pursuant to the Plan will bear a legend setting forth such
restrictions on transferability as the Committee may determine to be necessary
or desirable, and may advise the transfer agent to place a stop transfer order
against any legended shares.
     3.3.2 The term “Consent” as used in this Article III with respect to any
Plan Action includes (a) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) or any other matter, which the Committee may deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made, (c) any and all other consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory body or any stock exchange or self-regulatory agency and
(d) any and all consents required by the Committee. Nothing herein will require
the Company to list, register or qualify the shares of Common Stock on any
securities exchange.

-12-



--------------------------------------------------------------------------------



 



3.4 Right of Offset
     The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property) under the Plan or any Award Agreement
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Company pursuant to tax equalization, housing,
automobile or other employee programs) that the Grantee then owes to the Company
and any amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement.
3.5 Nonassignability; No Hedging
     No Award (or any rights and obligations thereunder) granted to any person
under the Plan may be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of or hedged, in any manner (including
through the use of any cash-settled instrument), whether voluntarily or
involuntarily and whether by operation of law or otherwise, other than by will
or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 3.5 will be null and void and any Award which is
hedged in any manner will immediately be forfeited. All of the terms and
conditions of the Plan and the Award Agreements will be binding upon any
permitted successors and assigns.
3.6 Successor Entity
     Unless otherwise provided in the applicable Award Agreement and except as
otherwise determined by the Committee, in the event of a merger, consolidation,
mandatory share exchange or other similar business combination of AIG with or
into any other entity (“Successor Entity”) or any transaction in which another
person or entity acquires all of the issued and outstanding Common Stock of AIG,
or all or substantially all of the assets of AIG, outstanding Awards may be
assumed or a substantially equivalent award may be substituted by such successor
entity or a parent or subsidiary of such successor entity.
3.7 Right of Discharge Reserved
     Nothing in the Plan or in any Award Agreement will confer upon any Grantee
the right to continued Employment by the Company or affect any right which the
Company may have to terminate such Employment.
3.8 Nature of Payments
     3.8.1 Any and all grants of Awards and deliveries of Common Stock,
securities or other property under the Plan will be in consideration of services
performed or to be performed for the Company by the Grantee. Awards under the
Plan may, in the discretion of the Committee, be made in substitution in whole
or in part for cash or other compensation otherwise payable to a participant in
the Plan. Only whole shares of Common Stock will be delivered under the Plan.
Awards will, to the extent reasonably practicable, be aggregated in order to
eliminate any fractional shares.

-13-



--------------------------------------------------------------------------------



 



     Fractional shares may, in the discretion of the Committee, be forfeited or
be settled in cash or otherwise as the Committee may determine.
     3.8.2 All such grants and deliveries will constitute a special
discretionary incentive payment to the Grantee and will not be required to be
taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or under any agreement with the Grantee,
unless the Company specifically provides otherwise.
3.9 Non-Uniform Determinations
     3.9.1 The Committee’s determinations under the Plan and Award Agreements
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan (whether or not such persons
are similarly situated). Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations under Award Agreements, and to enter into non-uniform
and selective Award Agreements, as to (a) the persons to receive Awards, (b) the
terms and provisions of Awards and (c) whether a Grantee’s Employment has been
terminated for purposes of the Plan.
     3.9.2 To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practices and to further the purposes of
the Plan, the Committee may, without amending the Plan, establish special rules
applicable to Awards to Grantees who are foreign nationals, are employed outside
the United States or both and grant Awards (or amend existing Awards) in
accordance with those rules.
3.10 Other Payments or Awards
     Nothing contained in the Plan will be deemed in any way to limit or
restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect.
3.11 Plan Headings
     The headings in the Plan are for the purpose of convenience only and are
not intended to define or limit the construction of the provisions hereof.
3.12 Termination of Plan
     The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate May 16, 2017, and provided
further, that all Awards made under the Plan before its termination will remain
in effect until such Awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable Award Agreements.

-14-



--------------------------------------------------------------------------------



 



3.13 Section 409A Payment Delay
     Notwithstanding any provision to the contrary herein, to the extent any
payment to be made pursuant to an Award in connection with a termination of an
Employee’s Employment would be subject to the additional tax of Section 409A of
the Code, the payment will be delayed until six months after such a termination
(or earlier death or disability (within the meaning of Section 409A of the
Code)).
3.14 Governing Law
     THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
3.15 Severability; Entire Agreement
     If any of the provisions of the Plan or any Award Agreement is finally held
to be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
3.16 Waiver of Claims
     Each Grantee of an Award recognizes and agrees that before being selected
by the Committee to receive an Award he or she has no right to any benefits
hereunder. Accordingly, in consideration of the Grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, the Company or the
Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to the Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement).
3.17 No Third Party Beneficiaries
     Except as expressly provided therein, neither the Plan nor any Award
Agreement will confer on any person other than the Company and the Grantee of
any Award any rights or remedies thereunder. The exculpation and indemnification
provisions of Section 1.3.2 will inure to the benefit of a Covered Person’s
estate and beneficiaries and legatees.

-15-



--------------------------------------------------------------------------------



 



3.18 Successors and Assigns of AIG
     The terms of the Plan will be binding upon and inure to the benefit of AIG
and any successor entity contemplated by Section 3.6.
3.19 Date of Adoption and Approval of Shareholders
     The Plan was adopted on March 14, 2007 by the Board and approved by the
shareholders of AIG at the 2007 Annual Meeting of Shareholders.

-16-